                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PE;-.JNSYLVANIA

KETH    ALLISO~,     JR.,
                                                                   CIVIL ACTION
                         Petitioner,
          v,

DISTRICt ATTORNEY OF BERKS CO™TY,
                                                                   NO. 18-1551                   FILED
et al.,                                                                                          AUG - 8 2019
                                                                                             KATf BARKMAN, Ct&*
                         Respondents.                                                      8Y.          J'Jep. Cllrk

                                                  ORDER

WENDY iBEETLESTONE, J.,

        AND NOW, this              '6-!V'-     day of   At..~ Ml-                 , 20 l 9, upon careful and

mdependel\lt consideration of the petition for wnt of habeas corpus, and after review of the

Report and Recommendation of United States ~agistrate Judge Jacob P. Hart, IT IS ORDERED

that:

        1. The Report and Recommendation is APPROVED and ADOPTED.

        2. lfhe petition for a wnt of habeas corpus is DE:'\J"IED.

        3. l'here is !1-.Q basis for the issuance of a certificate of appealability.




                                         WENDY BEETLESTONE, J.
